io Oo YTD OO S& W DN FE

MW MM NH NY NS NY KY NY FP BPP HB BPP BP eB Be
ony Dn OO SF WH HY FP DO HO DOW TH ON SP W NY FF DGD

Gase 6:20-cv-00156-CEM-GJK Document 12

Filed 03/06/20 Page 1 of 3 PagelD 84

coat “ye
Pile

ee’

2970 {AR _ 1 in.
John Deatherage GHAR -6 AM 10: 05

706 Palmer St.
Orlando, FL 32801
(716) 830-0118
Plaintiff in Pro Per

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

John Deatherage, Case No.: 6:20-cv-156-ORL-41GJK
Plaintiff, PLAINTIFF’S NOTICE TO MEET
vs. AND CONFER REGARDING
EXPERIAN INFORMATION INSUFFICIENCY OF
SOLUTIONS, INC., DEFENDANT'S ANSWER
Defendant. Local Rule 3.01(g)

 

 

 

 

NOTICE TO THE COURT AND TO DEFENDANT EXPERIAN
COMES NOW, Plaintiff, John Deatherage, (“Plaintiff”), a Pro Se, hereby files
NOTICE pursuant to Local Rule 3.01(g) to meet and confer with opposing counsel
prior to filing a motion.

Plaintiff filed his complaint for violations of the Fair Credit Reporting Act
(“FCRA”), 15 U.S.C. § 1681 et seq. on January 30, 2020 (Dkt. 1).

The Court issued an ORDER for parties to follow the rules, and that failing

to follow the rules could result in a dismissal or default judgment, and sanctions
(Dkt. 5).

Page 1 of 3

Notice to Meet and Confer

 
io OO HIN DB OO BP Ww NY F

wo NM NH NM NY NM HB NY NH FP KP KF RF RP RFP RP PR PR FE
oO NI HD oO SF WD DY FF DOD Oo DW HI DH OT FF WH NY FP SS

frase 6:20-cv-00156-CEM-GJK Document 12 Filed 03/06/20 Page 2 of 3 PagelD $5

 

 

Plaintiff held a telephonic conference call on Monday, March 2, 2020 at
approximately 2:30pm with opposing counsel, Maria H. Ruiz (“Ms. Ruiz”) a
partner from the law firm KASOWITZ BENSON TORRES LLP, and co-counsel
Kimberly A. Carabotta (‘““Ms. Carabotta”), associate from the law firm JONES
DAY, both of whom represent defendant Experian.

The parties briefly discussed the causes of action in the complaint and the
timeline logistics for the joint case management report [F.R.Civ.P. 26(f)].

Neither Ms. Ruiz nor Ms. Carabotta requested Plaintiff for an extension of
time to respond to the complaint, which if requested Plaintiff would not have
opposed. Also, neither Ms. Ruiz nor Ms. Carabotta filed with the Court for an
extension of time to answer the complaint.

Ms. Ruiz filed an ANSWER on March 3, 2020, on the date due (Dkt. 11)
Plaintiff has reviewed the responsive pleading, and found it littered with
deficiencies and in alleged non-compliance with the rules.

WHEREFORE, based on the foregoing, Plaintiff attaches herewith a
NOTICE to counsel to meet and confer pursuant to Local Rule 3.01(g) regarding
the deficiencies prior to Plaintiff filing a MOTION TO STRIKE. (See “Exhibit
A”). (Emphasis added).

Date: 3\6\zo Respectfully submitted by:

JAA

Johk Deatherage, Plaintiff
In Pro Per

706 Palmer St.

Orlando, FL 32801

(716) 830-0118
jdeatherageO2@gmail.com

 

 

 

Page 2 of 3

Notice to Meet and Confer

 
oO @O 1 HD oO S&S W HN FH

mM NM NHN NM NY NY NY NY HB BF PB BP RP PP FP FP PR
oN A UO B® WY FO HY DO ITH OH FF WY FP OO

Gase 6:20-cv-00156-CEM-GJK Document 12 Filed 03/06/20 Page 3 of 3 PagelD 8

CERTIFICATE OF SERVICE
I, John Deatherage, Plaintiff, hereby certify that I filed the foregoing document
with the clerk of the Court and sent a copy to counsel below via first class mail,

postage prepaid.

Maria H. Ruiz (Florida Bar No. 182923)
MRuiz@kasowitz.com

KASOWITZ BENSON TORRES LLP
1441 Brickell Avenue, Suite 1420
Miami, FL 33131

(786) 587-1044

Counsel for Defendant Experian
Information Solutions, Inc.

ph

at

John Deatherage, Plaintiff
In Pro Per

706 Palmer St.

Orlando, FL 32801

(716) 830-0118

jdeatherage02@gmail.com

Page 3 of 3

Notice to Meet and Confer

 

O)

 

 
